Opinion issued January 28, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-20-00789-CV
                            ———————————
  AMERICAN BUREAU OF SHIPPING, ABS GROUP OF COMPANIES,
   INC., ABS CONSULTING, LTD., AND ABSG CONSULTING, INC.,
                          Appellants
                                         V.
  TYPHOON OFFSHORE, S.A.P.I. DE C.V. AND HARREN & PARTNER
      SHIP MANAGEMENT MEXICO S.A.P.I. DE C.V., Appellees


                    On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-29340


                          MEMORANDUM OPINION

      On November 17, 2020, appellants, American Bureau of Shipping, ABS

Group of Companies, Inc., ABS Consulting, Ltd., and ABSG Consulting, Inc., filed

a notice of appeal of the trial court’s October 28, 2020 order sustaining the special
appearance of appellee, Typhoon Offshore, S.A.P.I. de C.V. On December 31, 2020,

appellants filed another notice of appeal of the trial court’s December 11, 2020 order

sustaining the special appearance of appellee, Harren & Partner Ship Management

Mexico S.A.P.I. de C.V.

      Appellants have filed a motion to voluntarily dismiss their appeal. See TEX.

R. APP. P. 42.1(a)(1). No other party has filed a notice of appeal and no opinion has

issued. See TEX. R. APP. P. 42.1(a)(1), (c). While appellant’s motion contains a

certificate of conference representing that counsel for appellants “sent out an email

. . . to all counsel of record” regarding the contents of the motion, the certificate does

not state whether either appellee was opposed to the relief requested in the motion.

See TEX. R. APP. P. 10.3(a). However, more than ten days have passed and no party

has expressed opposition to appellants’ motion. See TEX. R. APP. P. 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1); 43.2(f). We dismiss all other pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Goodman, Landau, and Guerra.




                                            2